Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered May 12, 1998, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. The People established a suitable chain of custody verifying that a latent fingerprint belonging to defendant was the same fingerprint that a police officer had lifted from a filing cabinet inside the burglarized premises. The alleged defects in the *276chain of custody were not significant enough to affect the admissibility of the fingerprint evidence (see, People v Julian, 41 NY2d 340). Concur — Sullivan, P. J., Williams, Tom, Saxe and Friedman, JJ.